Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Fidelity Bond Premium Allocation Sum of Gross Assets Stand-Alone Series Amount of at 7/31/07 Gross Assets Bond Required (in millions (in millions (in thousands Percentage Premium 000,000 omitted) 000,000 omitted) 000 omitted) Allocation Allocation Asian Small Companies Portfolio 738.8 900 0.73% $1,597.90 Boston Income Portfolio 2,012.4 1700 1.99% $4,355.91 Capital Growth Portfolio 115.3 525 0.11% $240.78 Cash Management Portfolio 1,666.7 1500 1.65% $3,611.69 Dividend Income Portfolio 247.9 600 0.24% $525.34 Eaton Vance California Municipal Income Trust 171.1 600 0.17% $372.11 Eaton Vance Enhanced Equity Income Fund 811.0 1000 0.80% $1,751.12 Eaton Vance Enhanced Equity Income Fund II 936.5 1000 0.93% $2,035.68 Eaton Vance Florida Municipal Income Trust 100.4 525 0.10% $218.89 Eaton Vance Insured California Municipal Bond Fund 519.7 900 0.51% $1,116.34 Eaton Vance Insured California Municipal Bond Fund II 91.8 450 0.09% $197.00 Eaton Vance Insured Florida Municipal Bond Fund 60.8 400 0.06% $131.33 Eaton Vance Insured Massachusetts Municipal Bond Fund 42.1 350 0.04% $87.56 Eaton Vance Insured Michigan Municipal Bond Fund 36.4 350 0.04% $87.56 Eaton Vance Insured Municipal Bond Fund 1,574.6 1500 1.56% $3,414.68 Eaton Vance Insured Municipal Bond Fund II 241.9 600 0.24% $525.34 Eaton Vance Insured New Jersey Municipal Bond Fund 62.6 400 0.06% $131.33 Eaton Vance Insured New York Municipal Bond Fund 376.5 750 0.37% $809.89 Eaton Vance Insured New York Municipal Bond Fund II 61.6 400 0.06% $131.33 Eaton Vance Insured Ohio Municipal Bond Fund 59.6 400 0.06% $131.33 Eaton Vance Insured Pennsylvania Municipal Bond Fund 70.9 400 0.07% $153.22 Eaton Vance Limited Duration Income Fund 2,758.5 1900 2.73% $5,975.70 Eaton Vance Massachusetts Municipal Income Trust 63.1 400 0.06% $131.33 Eaton Vance Michigan Municipal Income Trust 48.8 350 0.05% $109.45 Eaton Vance Municipal Income Trust 392.3 750 0.39% $853.67 Eaton Vance New Jersey Municipal Income Trust 109.8 525 0.11% $240.78 Eaton Vance New York Municipal Income Trust 129.3 525 0.13% $284.56 Eaton Vance Ohio Municipal Income Trust 66.1 400 0.07% $153.22 Eaton Vance Pennsylvania Municipal Income Trust 63.5 400 0.06% $131.33 Eaton Vance Risk-Managed Diversified Equity Income Fund 1,240.0 1250 1.23% $2,692.35 Eaton Vance Short Duration Diversified Income Fund 346.1 750 0.34% $744.23 Eaton Vance Senior Floating-Rate Trust 986.2 1000 0.97% $2,123.23 Eaton Vance Senior Income Trust 412.1 750 0.41% $897.45 Eaton Vance Tax-Advantaged Dividend Income Fund 2,904.7 1900 2.87% $6,282.14 Eaton Vance Floating-Rate Income Trust 1,100.3 1250 1.09% $2,385.90 Eaton Vance Tax-Advantaged Global Dividend Income Fund 2,922.1 1900 2.89% $6,325.92 Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund 632.6 900 0.63% $1,379.01 Eaton Vance Tax-Managed Emerging Markets Fund 1250 1.20% $2,626.68 Eaton Vance Tax-Managed Buy-Write Income Fund 478.9 750 0.47% $1,028.78 Eaton Vance Tax-Managed Buy-Write Opportunities Fund 1,194.7 1250 1.18% $2,582.90 Eaton Vance Tax-Managed Diversified Equity Income Fund 2,891.4 1900 2.86% $6,260.25 Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 2,071.8 1700 2.05% $4,487.25 Single Insured Spreadsheet Fidelity Bond Allocations Page 1 of 4 Gross Assets Stand-Alone Series Amount of at 7/31/07 Gross Assets Bond Required (in millions (in millions (in thousands Percentage Premium 000,000 omitted) 000,000 omitted) 000 omitted) Allocation Allocation Eaton Vance Tax-Managed Global Diversified Equity Income Fund 5,674.5 2500 5.61% $12,279.73 Eaton Vance Credit Opportunities Fund 212.2 600 0.21% $459.67 Emerging Markets Income Portfolio 51.1 400 0.05% $109.45 Emerging Markets Portfolio 181.3 600 0.18% $394.00 Floating Rate Portfolio 7,790.2 2500 7.70% $16,854.53 Global Growth Portfolio 96.3 450 0.10% $218.89 Government Obligations Portfolio 677.0 900 0.67% $1,466.56 Greater China Growth Portfolio 384.0 750 0.38% $831.78 Multi-Cap Growth Portfolio 173.9 600 0.17% $372.11 High Income Portfolio 943.9 1000 0.93% $2,035.68 International Equity Portfolio 22.4 250 0.02% $43.78 International Income Portfolio 20.8 250 0.02% $43.78 Investment Grade Income Portfolio 118.0 525 0.12% $262.67 Investment Portfolio 35.3 350 0.03% $65.67 Large-Cap Growth Portfolio 108.8 525 0.11% $240.78 Large-Cap Portfolio 26.4 300 0.03% $65.67 Large-Cap Value Portfolio 5,756.3 2500 5.69% $12,454.84 Senior Debt Portfolio 2,428.1 1700 2.40% $5,253.36 Small-Cap Growth Portfolio 34.4 300 0.03% $65.67 SMID-Cap Portfolio 30.3 300 0.03% $65.67 South Asia Portfolio 1,203.5 1250 1.19% $2,604.79 Special Equities Portfolio 56.5 400 0.06% $131.33 Global Macro Portfolio 652.5 900 0.64% $1,400.90 Tax-Managed Growth Portfolio 20,160.2 2500 19.88% $43,515.26 Tax-Managed International Equity Portfolio 332.9 750 0.33% $722.34 Tax-Managed Mid-Cap Core Portfolio 105.5 525 0.10% $218.89 Tax-Managed Multi-Cap Growth Portfolio 187.2 600 0.18% $394.00 Tax-Managed Small-Cap Growth Portfolio 173.9 600 0.17% $372.11 Tax-Managed Small-Cap Value Portfolio 57.1 400 0.06% $131.33 Tax-Managed Value Portfolio 1,368.0 1250 1.35% $2,955.02 Utilities Portfolio 1,572.5 1500 1.55% $3,392.80 Worldwide Health Sciences Portfolio 1,820.0 1500 1.80% $3,940.02 Alabama Municipals Fund 58.3 0.06% $131.33 Arizona Municipals Fund 107.0 0.11% $240.78 Arkansas Municipals Fund 66.7 0.07% $153.22 California Municipals Fund 278.9 0.28% $612.89 Colorado Municipals Fund 44.5 0.04% $87.56 Connecticut Municipals Fund 136.7 0.14% $306.45 Florida Municipals Fund 250.0 0.25% $547.23 Georgia Municipals Fund 87.2 0.09% $197.00 Kentucky Municipals Fund 61.7 0.06% $131.33 Louisiana Municipals Fund 44.0 0.04% $87.56 Maryland Municipals Fund 97.4 0.10% $218.89 Massachusetts Municipals Fund 321.3 0.32% $700.45 Single Insured Spreadsheet Fidelity Bond Allocations Page 2 of 4 Gross Assets Stand-Alone Series Amount of at 7/31/07 Gross Assets Bond Required (in millions (in millions (in thousands Percentage Premium 000,000 omitted) 000,000 omitted) 000 omitted) Allocation Allocation Michigan Municipals Fund 67.8 0.07% $153.22 Minnesota Municipals Fund 69.5 0.07% $153.22 Mississippi Municipals Fund 17.1 0.02% $43.78 Missouri Municipals Fund 105.0 0.10% $218.89 National Municipals Fund 6,272.1 6.20% $13,571.18 New Jersey Municipals Fund 334.7 0.33% $722.34 New York Municipals Fund 445.1 0.44% $963.12 North Carolina Municipals Fund 94.9 0.09% $197.00 Ohio Municipals Fund 323.0 0.32% $700.45 Oregon Municipals Fund 134.8 0.13% $284.56 Pennsylvania Municipals Fund 295.2 0.29% $634.78 Rhode Island Municipals Fund 64.5 0.06% $131.33 South Carolina Municipals Fund 133.5 0.13% $284.56 Tennessee Municipals Fund 58.5 0.06% $131.33 Virginia Municipals Fund 132.8 0.13% $284.56 West Virginia Municipals Fund 32.2 0.03% $65.67 Eaton Vance Municipals Trust Series Totals California Limited Maturity Municipals Fund 37.4 0.04% $87.56 Florida Limited Maturity Municipals Fund 42.5 0.04% $87.56 Massachusetts Limited Maturity Municipals Fund 62.1 0.06% $131.33 National Limited Maturity Municipals Fund 542.4 0.54% $1,182.01 New Jersey Limited Maturity Municipals Fund 38.5 0.04% $87.56 New York Limited Maturity Municipals Fund 96.4 0.10% $218.89 Ohio Limited Maturity Municipals Fund 20.4 0.02% $43.78 Pennsylvania Limited Maturity Municipals Fund 50.0 0.05% $109.45 Eaton Vance Investment Trust Series Totals Florida Insured Municipals Fund 40.1 0.04% $87.56 Hawaii Municipals Fund 21.4 0.02% $43.78 High Yield Municipals Fund 1,291.4 1.28% $2,801.79 Kansas Municipals Fund 32.7 0.03% $65.67 Eaton Vance Municipals Trust II Series Totals Eaton Vance Equity Research Fund 5.2 0.01% $21.89 Eaton Vance AMT-Free Municipal Bond Fund 835.7 0.83% $1,816.79 Eaton Vance Structured Emerging Markets Fund 0.26% $569.11 Eaton Vance Tax Free Reserves 48.0 0.05% $109.45 Eaton Vance Tax-Managed Dividend Income Fund 1,927.7 1.91% $4,180.80 Eaton Vance Mutual Funds Trust Series Totals Eaton Vance Institutional Short Term Income Fund 422.6 0.42% $919.34 Eaton Vance Real Estate Fund 0.6 0.00% $0.00 Eaton Vance Institutional Short Term Treasury Fund 115.2 0.11% $240.78 Eaton Vance Small-Cap Value Fund 22.4 0.02% $43.78 Eaton Vance Special Investment Trust Series Totals Single Insured Spreadsheet Fidelity Bond Allocations Page 3 of 4 Gross Assets Stand-Alone Series Amount of at 7/31/07 Gross Assets Bond Required (in millions (in millions (in thousands Percentage Premium 000,000 omitted) 000,000 omitted) 000 omitted) Allocation Allocation Eaton Vance VT Floating-Rate Income Fund 631.5 0.62% $1,357.12 Eaton Vance VT Large-Cap Value Fund 0.6 0.00% $0.00 Eaton Vance VT Worldwide Health Sciences Fund 23.1 0.02% $43.78 Eaton Vance Variable Trust Series Totals Eaton Vance Funds' Total 100.00% Wright Total Return Bond Fund 26.1 6.38% $214.11 Wright Current Income Fund 39.1 9.56% $320.83 The Wright Managed Income Trust Series Totals Wright Major Blue Chip Equities Fund 57.3 14.01% $470.18 Wright Selected Blue Chip Equities Fund 26.0 6.36% $213.44 Wright International Blue Chip Equities Fund 260.6 63.69% $2,137.44 The Wright Managed Equity Trust Series Totals Wright Funds' Total 100.00% Cumulative Totals Total Fund Allocations (60%) Eaton Vance Corp. (40%) Cumulative Premium Paid (1) Premiums are first allocated to the Eaton Vance and Wright Fund groups based on their respective bond coverage requirements. Thereafter, each Fund group's allocated premium is allocated to each Portfolio/Fund in the group based on their net assets. Single Insured Spreadsheet Fidelity Bond Allocations Page 4 of 4
